EAGLES, Judge.
Defendant argues that there is no competent evidence to support the trial court’s findings of fact numbers four and eight in which the trial court found that defendant had promised to pay off R&E’s debt to plaintiff. In a bench trial, the trial court’s findings of fact are con-*521elusive on appeal if there is competent evidence to support the findings, even if there is evidence which could support findings to the contrary. Blackwell v. Butts, 278 N.C. 615, 619, 180 S.E.2d 835, 837 (1971). Here, defendant’s letter to plaintiff provided:
As you have been made aware, TESCOR has entered into an agreement with your customer, R&E Electronics, to provide financing and various advisory functions. Through this arrangement, TESCOR’s goal is to see R&E Electronics expand its growth without realizing the cash-flow problems that naturally come with the expansion of any company.
An essential ingredient to the success of R&E Electronics through this transition is to continue its relationship with its solid vendor base. R&E has greatly benefited from its relationship with you as a supplier and we want that to continue. Our expectations in the short term are to bring our account to current status and to maintain those terms. Our long-term goals are to grow by using you as one of our key suppliers and to soon be in a position to pay invoices early and take advantage of discounts.
TESCOR saw R&E as a firm that has the capabilities to become one of the nation’s largest providers of various telecommunications and electronics services. TESCOR will be the support vehicle to make that vision a reality.
We appreciate your past support. TESCOR plans to supply funding for R&E to bring your account current as quickly as possible. In order to establish our payoff plan for your account, we must verify all account balances. Please complete the attached Account Verification Form and return it to the address shown at the bottom of the form.
Upon completion of our initial analysis, we will be in contact with you concerning our plans to bring your account to current status. We look forward to a continuing relationship. Your patience and understanding is greatly appreciated. You can look for great things to happen in the future with R&E Electronics.
In Bowman v. Hill, 45 N.C. App. 116, 262 S.E.2d 376 (1980), we stated that “[o]ne of the elements of a valid contract is a promise, which has been defined as an assurance that a thing will or will not be done. ‘[However,] the mere expression of an intention or desire is not a promise.’ ” Hill, 45 N.C. App. at 117, 262 S.E.2d at 377 (quoting 17A Am. Jur. 2d, Contracts § 3 (1991)). Here, in defendant’s letter to *522plaintiff, defendant merely indicated to plaintiff that it planned to provide funding for R&E. Defendant did not promise to pay R&E’s debt. Defendant’s letter did “not carry the thrust of a promise to do or refrain from doing anything.” Hill, 45 N.C. App. at 118, 262 S.E.2d at 377. At trial, plaintiff’s only witness, its credit manager, testified that plaintiff never received any other communication, written or oral, from defendant. After carefully reviewing the record, we conclude that there is no competent evidence to support the trial court’s findings that defendant promised to pay R&E’s debt.
Reversed.
Judge JOHN concurs.
Judge WALKER dissents.